 1                                                              JS-6
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   A. J. BROWN,                    ) Case No. ED CV 17-2375-DOC (SP)
                                     )
12                        Plaintiff, )
                                     ) JUDGMENT
13                 v.                )
                                     )
14    NANCY A. BERRYHILL,            )
      Acting Commissioner of Social  )
15    Security Administration,       )
                                     )
16                        Defendant. )
     _____________________________ )
17
18        Pursuant to the Order Accepting Report and Recommendation of United
19 States Magistrate Judge,
20        IT IS HEREBY ADJUDGED that the decision of the Commissioner of the
21 Social Security Administration is AFFIRMED and this action is dismissed with
22 prejudice.
23
           March 14, 2019
24 Dated: ___________________
25
                                        _______________________________
26
                                        HONORABLE DAVID O. CARTER
27                                      UNITED STATES DISTRICT JUDGE
28
